DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office action is responsive to the Request for Continued Examination (RCE) filed under 37 CFR §1.53(d) for the instant application on July 16, 2021. Applicants have properly set forth the RCE, which has been entered into the application, and an examination on the merits follows herewith.
Claims 1, 3, 5-6, 9-10, and 29-43 have been examined and rejected. This Office action is responsive to the amendment filed on June 8, 2021, which has been entered in the above identified application.

Claim Objections
3.	The correction to claims 1, 29, 37, and 38 have been approved, and the objections to the claims are withdrawn.

4.	Claim 29 is objected to because of the following informalities: Claim 29 recites the limitation “the plurality of different meal characteristics” in [lines 5-6, 11-12]. There is insufficient antecedent basis for this limitation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


6.	Claims 1, 3, 5-6, 9-10, and 29-43 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

6-1.	Regarding claim 1, nowhere in Applicant’s specification provides support for the limitation “responsive to a user interaction accepting one or more of the correction dosage recommendation or the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons” in [lines 10-15 of claim 1]. 
The cited sections of Applicant’s specification [See page 9, second paragraph of Applicant’s Arguments/Remarks dated June 8, 2021], appear to disclose personalizing the one or more meal announcement buttons based on selection of a meal size and glucose response after consumption of a meal [paragraph 5], allowing the user to manually enter personalized meal sizes for a number of user selectable icons or buttons [paragraph 55], and personalizing meal announcement buttons based on the time of day or day of the week [paragraph 59]. [Paragraph 60] discloses changing meal announcement buttons based on repeated patterns of a user administering doses of insulin above or below a recommended dosage of insulin and postprandial blood glucose readings of the user. Thus, it appears the announcement buttons are changed only if the user does not accept the correction dosage recommendation and instead, follows their own mental model when administering doses. Although Applicant’s specification discloses that the user can manually adjust the carbohydrates for each meal [par. 55, lines 11-12, par. 57], this is only if the user does not accept the adjusted carbohydrates for the selected meal announcement button.
Further, [par. 6, 15, 19, 31; par. 55, lines 6-8; par. 56, lines 23-26; par. 58, lines 18-27] appear to only provide support for the system adjusting a dosage associated with a single selected icon of the plurality of user-selectable icons without having to wait for acceptance of a dosage recommendation for a meal characteristic from the user. Thus, nowhere provides support for requiring or having the user accept the correction dosage recommendation or the dosage recommendations to cause the dosage associated with one or more of the user-selectable icons to change.

6-2.	Claims 3, 5-6, 9-10, and 35-36 depend on claim 1 and are thus, rejected for the same reasons.

6-3.	Independent claims 29, 37, and 38 recite similar limitations as claim 1 and thus, claims 29-34 and 37-43 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1, 5-6, 9, 29, 31, 33-38, 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524, 8/3/17) in view of Booth et al. (US 2017/0351842, priority 6/7/16), IDS filed 9/10/19, and further in view of Duke et al (Pub. No. US 2017/0348484).

Claims 1, 5-6, 9, 35-36 (System)
an insulin delivery pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches a glucose monitor or sensor, by disclosing a continuous glucose monitor (CGM) 254 and blood glucose monitoring (BGM) device 258 [paragraph 37, lines 5-9; paragraph 44, lines 1-4, 39-43; figure 2]. 
Haider teaches a cap for the insulin delivery pen, the cap comprising: a memory to store one or more user-specific dosage parameter, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
Haider teaches... a processor in communication with the memory and adapted to receive blood glucose data from the glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to: determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage and displaying the bolus dosage [paragraph 48, lines 11-16; figure 2A].
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not a user interface comprises a plurality of user-selectable icons, each user-selectable icon representing a meal characteristic of a plurality of meal characteristics;... the processor being adapted to: determine... dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively delivering insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
Haider-Booth do not expressly teach responsive to a user interaction accepting one or more of the correction dosage recommendation or the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-8]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the user accept suggested changes in therapy, as taught by Duke. This would ensure the user is aware of and comfortable with such changes.

11-2.	Regarding claim 5, Haider-Booth-Duke teach all the limitations of claim 1, wherein the plurality of different meal characteristics each initially represent an amount of carbohydrates in 5 gram or 10 gram increments, by disclosing a plurality of different meal characteristics each represents an amount of carbohydrates in 5 grams or 10 grams increments [Booth, figures 8A-B, paragraphs 101-102]. Since Haider discloses that the user may adjust the amount of carbs as needed [Haider, paragraph 48, lines 18-20; paragraph 50], it would have been obvious to one of ordinary skill in the art, before the effective 

11-3.	Regarding claim 6, Haider-Booth-Duke teach all the limitations of claim 5, wherein the amount of carbohydrates initially represented by each of the plurality of icons is determined based on an insulin Sensitivity Factor (ISF), a Carb Ratio (CR), a body weight, an age, a total daily basal (TDB) rate, a daily dosage of Long-Acting Insulin, a weight averaged total daily dosage (TDD) of insulin and/or a combination thereof of a person with diabetes (PWD), by disclosing that dosage relevant information such as weight information, insulin-to-carbohydrate ratio, sensitivity factor, age, and historical data are used when determining dosage [Haider, paragraphs 44, lines 19-30, paragraph 46, 48, figures 2A, 2C; Booth, paragraph 33, lines 25-29; Duke, paragraph 37].

11-4.	Regarding claim 9, Haider-Booth-Duke teach all the limitations of claim 1, wherein the system is further adapted to update each of the different meal characteristics based on postprandial blood glucose data, by disclosing that a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Duke into Haider-Booth for updating of the meal characteristics associated with each of the plurality of user-selectable icons determined from postprandial blood glucose data to enhance the user interface in Haider with more features that allow updating meal characteristics 

11-5.	Regarding claim 35, Haider-Booth-Duke teach all the limitations of claim 1, wherein the system is adapted to determine an initial setting for each of the plurality of meal characteristics based on a user entered total daily basal dose, by disclosing that an insulin dosing regimen is initially prescribed and adjusted according to BD data [Booth, paragraph 81, figure 3A]. Further, a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Booth and Duke into Haider for determining an initial setting for each of the plurality of meal characteristics based on the user entered total daily basal dose. This would allow for more effective delivery of insulin to a diabetic patient.

11-6.	Regarding claim 36, Haider-Booth-Duke teach all the limitations of claim 1, wherein the system further comprises a mobile application in wireless communication with the cap, by disclosing that the injection device communicates with a smart phone [Haider, paragraph 44, lines 1-6; figure 2].

Claims 29, 31, 33-34 (Cap)
11-7.	Regarding claim 29, Haider teaches the claim of a cap for an insulin delivery pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches the cap comprising: a memory to store one or more user-specific dosage parameters, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
a processor in communication with the memory and adapted to receive blood glucose data from a glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to: determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage and displaying the bolus dosage [paragraph 48, lines 11-16; figure 2A]
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not expressly teach the processor being adapted to: determine... dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively delivering insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
Haider-Booth do not expressly teach responsive to a user interaction accepting one or more of the correction dosage recommendation or the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-8]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the user accept suggested changes in therapy, as taught by Duke. This would ensure the user is aware of and comfortable with such changes.

11-8.	Regarding claim 31, Haider-Booth-Duke teach all the limitations of claim 29, wherein the user interface is adapted to display a blood glucose value received from a glucose monitor or sensor, by disclosing displaying the current measured glucose level [Haider, paragraph 50, figure 2C].

11-9.	Regarding claim 33, Haider-Booth-Duke teach all the limitations of claim 29, wherein the cap is adapted to determine an initial setting for each of the plurality of meal characteristics based on the user entered total daily basal dose, by disclosing that an insulin dosing regimen is initially prescribed and adjusted according to BD data [Booth, paragraph 81, figure 3A]. Further, a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Booth and Duke into Haider for determining an initial setting for each of the plurality of meal characteristics based on the user entered total daily basal dose. This would allow for more effective delivery of insulin to a diabetic patient.

, Haider-Booth-Duke teach all the limitations of claim 29, wherein the cap is in wireless communication with a mobile application, by disclosing that the injection device communicates with a smart phone [Haider, paragraph 44, lines 1-6; figure 2].

Claim 37 (Cap)
11-11.	Regarding independent claim 37, Haider teaches a cap for an insulin delivery pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches the cap comprising: a memory to store one or more user-specific dosage parameters, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
Haider teaches a processor in communication with the memory and adapted to receive blood glucose data from a glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to: determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage and displaying the bolus dosage [paragraph 48, lines 11-16; figure 2A].
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not expressly teach the processor being adapted to: determine... a dosage recommendation for each of a plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively delivering insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
Haider-Booth do not expressly teach responsive to a user interaction accepting one or more of the correction dosage recommendation or the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-8]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the user accept suggested changes in therapy, as taught by Duke. This would ensure the user is aware of and comfortable with such changes.

Claims 38, 40-43 (System)
11-12.	Regarding independent claim 38, Haider teaches the claim comprising: an insulin delivery device pen, by disclosing a smart pen injection device 256 [paragraph 44; figures 2, 3A].
Haider teaches a blood glucose monitor or sensor, by disclosing a continuous glucose monitor (CGM) 254 and blood glucose monitoring (BGM) device 258 [paragraph 37, lines 5-9; paragraph 44, lines 1-4, 39-43; figure 2].
a cap for the insulin delivery pen, the cap comprising:... a memory to store one or more user-specific dosage parameters, by disclosing that the injection device can include a memory for storing data [paragraph 44, last two lines].
Haider teaches a processor in communication with the memory and adapted to receive blood glucose data from the blood glucose monitor or sensor, by disclosing that the injection device communicates with the CGM and BGM to receive data [paragraph 44, lines 4-6, 31-36, 39-43; paragraph 45, lines 1-4].
Haider teaches the processor being adapted to:... determine a correction dosage recommendation...; cause the correction dosage recommendation... to be displayed on the user interface, by disclosing determining based on prior user information including body weight, target glucose, insulin-to-carbohydrate ratio, and the most recent blood glucose value received from CGM, an appropriate bolus dosage and displaying the bolus dosage [paragraph 48, lines 11-16; figure 2A]
Although Haider discloses that the injection device communicates with external devices that measure or receive dosage relevant information such as diet information [paragraph 44, lines 19-30; paragraph 46, lines 4-23; paragraph 51], uses both data received from the CGM and the external devices to determine a status of a user, such as the requirement of an insulin dose or an insulin dosage amount [paragraph 45, lines 1-7], displays the determined dose to the user [paragraph 48, lines 11-16; paragraph 51; figure 2A], and allows the user to adjust the dose as needed via buttons [paragraph 48, lines 18-20] or by adjusting various parameters such as amount of carbs [paragraph 50], Haider does not expressly teach a user interface comprises a plurality of user-selectable icons or buttons each representing one of a plurality of different meal characteristics;... the processor being adapted to: determine the plurality of different meal characteristics associated with the plurality of user-selectable icons or buttons based on at least one of the user-specific dosage parameters and to determine... dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data;... cause... the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface. Booth discloses that during a time to measure blood glucose value (BG), an interface is provided that receives a BG measurement from a glucose monitoring device [paragraph 90, lines 16-20]. The user can select a meal size using a plurality of icons [paragraphs 93-94; figure 7A] or select characteristics of a meal by selecting from a plurality of icons 812-820 [paragraphs 101-103; figure 8A]. A correction bolus is determined based on the BG measurement and meal characteristics, and is displayed in the interface [paragraphs 95-97, figure 7A-B; paragraphs 101-102, figures 8A-B]. Since various meal characteristics are available for user selection [paragraph 94, figure 7A; paragraph 101, figure 8A], the correction bolus may be determined for a plurality of different meal characteristics. Further, the user may change characteristics of the meal and the system will determine new dosage amounts based on the changes [paragraphs 98-99, figures 7C-D; paragraphs 101-102, figures 8A-B]. This would allow for more effectively delivering insulin to a diabetic patient. Since Haider discloses providing an interface on the injection device to receive dosage relevant information such as diet information [Haider, paragraph 44, lines 19-30; paragraphs 50-51], it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the interface of Haider, controls to input meal characteristics for use in calculating a correction dosage for the various meal characteristics, as taught by Booth. This would allow for more effective delivery of insulin to a diabetic patient.
Haider-Booth do not expressly teach the processor being adapted to:... update the meal characteristics associated with each of the plurality of user-selectable icons or buttons based upon the blood glucose data;... responsive to a user interaction accepting one or more of the correction dosage recommendation or the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons. Duke discloses a management device that maintains a record in memory of historical data for the user accumulated over time leading up to the current time, where the historical data includes blood glucose history and blood glucose responses to prior boluses and meal events [paragraph 37, lines 4-8]. History data includes patient recorded information such as meal events, amount of carbohydrates consumed, and confirmations of bolus deliveries [paragraph 37, lines 13-16]. A bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [paragraph 37, lines 18-21; paragraph 38, lines 1-4]. A suggested meal bolus may be in response to a detected or predicted hypoglycemic condition and the actual amount of carbohydrates consumed and the actual amount of insulin administered may be confirmed by the user as information entered via user inputs and recorded in memory with other history data [paragraph 38, lines 4-13]. The system can automatically suggest a change in therapy such as an increased insulin basal rate or delivery of a bolus, but can require the user to accept the suggested change prior to delivery [paragraph 26, lines 12-16]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Duke into Haider-Booth for updating of the meal characteristics associated with each of the plurality of user-selectable icons determined from postprandial blood glucose data to enhance the user interface in Haider with more features that allow updating meal characteristics determined from postprandial blood glucose data for effectively delivering of insulin to a diabetic patient. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the user accept suggested changes in therapy, as taught by Duke. This would ensure the user is aware of and comfortable with such changes.

11-13.	Regarding claim 40, Haider-Booth-Duke teach all the limitations of claim 38, wherein the processor is adapted to update each of the plurality of different meal characteristics based on the blood glucose data comprising postprandial blood glucose data, by disclosing that a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4].

11-14.	Regarding claim 41, Haider-Booth-Duke teach all the limitations of claim 38, wherein the processor is adapted to update each of the different meal characteristics based on the blood glucose data after a user has selected one of the user-selectable icon or button, by disclosing that a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4].

11-15.	Regarding claim 42, Haider-Booth-Duke teach all the limitations of claim 38 wherein the processor is adapted to determine an initial setting for each of the different meal characteristics based on a user entered total daily basal dose, by disclosing that an insulin dosing regimen is initially prescribed and adjusted according to BD data [Booth, paragraph 81, figure 3A]. Further, a bolus calculator module uses the current glucose state of the user, the historical data, and user input to more accurately and efficiently determine the recommended insulin bolus and/or carbohydrate amount [Duke, paragraph 37, lines 18-21; paragraph 38, lines 1-4]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Booth and Duke into Haider for determining an initial setting for each of the plurality of meal characteristics based on the user entered total daily basal dose. This would allow for more effective delivery of insulin to a diabetic patient.

wherein the user interface comprises a display of a pen cap for use with an insulin pen, by disclosing that the user interface is displayed on a display of the injection device [Haider, paragraphs 51, 54; figure 3A].

12.	Claims 3, 10, 30, 32 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Haider et al. (US 2017/0216524, 8/3/17) in view of Booth et al. (US 2017/0351842, priority 6/7/16), IDS filed 9/10/19, and further in view of Duke et al (Pub. No. US 2017/0348484).
12-1.	Regarding claim 3, Haider-Booth-Duke teach all the limitations of claim 1. Haider-Booth-Duke do not expressly teach wherein the blood glucose monitor comprising a flash near field communication circuit, wherein the system further comprises a system near field communication circuit in communication with the processor, wherein the processor is adapted to receive the blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor instead of the blood glucose monitor as in Haider-Booth-Duke for more conveniently receiving the blood glucose data without pricking to the patient’s finger when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. 

wherein the system comprises a flash glucose monitor comprising a flash near field communication circuit, wherein the system further comprises one or more system near field communication circuits in communication with the processor, wherein the processor is adapted to receive the postprandial blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance, wherein the processor is adapted to send a prompt to the user to retrieve the postprandial blood glucose data by bringing one of the one or more system near field communication circuits close proximity to the flash glucose monitor at a predetermined time after insulin is delivered by the user. As mentioned in claim 9 above, Booth discloses that the processor is adapted to receive postprandial blood glucose data from a user (figures 7A-B, 8A-B: user data such as the blood glucose data at lunch or dinner, which is postprandial blood glucose data, is received). Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 348] where the user can retrieve the postprandial blood glucose data by bringing one of the one or more system near field communication circuit into close proximity to the flash glucose monitor a predetermined time [paragraphs 329, 340]. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor instead of the blood glucose monitor as in Haider-Booth-Duke for more conveniently receiving the postprandial blood glucose data as in Booth without pricking to the patient’s finger many times when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance as in Veltz. Also, it would have been obvious to one of ordinary skill in the art, before the effective filing date 

12-3.	Regarding claim 30, Haider-Booth-Duke teach all the limitations of claim 29. Haider-Booth-Duke do not expressly teach the claim further comprising a flash near field communication circuit for receiving the blood glucose data from the glucose monitor or sensor. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor for more conveniently receiving the blood glucose data from a flash glucose monitor without pricking to the patient’s finger when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. 

wherein the cap further comprises one or more system near field comprises a flash glucose monitor comprising a flash near field communication circuit, wherein the system further comprises one or more system near field communication circuits in communication with the processor, wherein the processor is adapted to receive the postprandial blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance of the glucose monitor or sensor. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose monitoring device configured to receive and/or send data to/from the flash glucose monitoring device to a smartphone via near field communication [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor for more conveniently receiving the blood glucose data without pricking to the patient’s finger when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance of the glucose monitor or sensor as in Veltz to provide the advantage of using the medical system for a person with diabetes in Haider-Booth-Duke. 

12-5.	Regarding claim 39, Haider-Booth-Duke teach all the limitations of claim 38. Haider-Booth-Duke do not expressly teach wherein the blood glucose monitor comprising a flash near field communication circuit, wherein the system further comprises a system near field communication circuit in communication with the processor, wherein the processor is adapted to receive the blood glucose data via near field communications (NFC) when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. Veltz discloses a system comprising a continuous glucose monitoring sensor (CGM) and a flash glucose [paragraphs 25-26, 329, 340]. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to combine Veltz into Haider-Booth-Duke for including a flash near communication circuit of a flash glucose monitor instead of the blood glucose monitor as in Haider-Booth-Duke for more conveniently receiving the blood glucose data without pricking to the patient’s finger when the system near field communication circuit and the flash near field communication circuit are brought within an NFC communication distance. 

Response to Arguments
13.	The Examiner acknowledges the Applicant’s amendments to claims 1, 29, 37 and 38.
	Regarding independent claim 1, Applicant alleges that Haider et al. (US 2017/0216524) in view of Booth et al. (US 2017/0351842) do not teach or suggest an “insulin delivery system comprising: an insulin delivery pen; a glucose monitor or sensor; a cap for the insulin delivery pen, the cap comprising: a memory to store one or more user-specific dosage parameters; a user interface comprises a plurality of user-selectable icons, each user-selectable icon representing a meal characteristic of a plurality of meal characteristics; and a processor in communication with the memory and adapted to receive blood glucose data from the glucose monitor or sensor, the processor being adapted to: determine a correction dosage recommendation and dosage recommendations for the plurality of different meal characteristics based on the one or more user-specific dosage parameters and the received blood glucose data; cause the correction dosage recommendation and the dosage recommendations for the plurality of different meal characteristics to be displayed on the user interface; and responsive to a user interaction accepting one or more of the correction dosage recommendation or the dosage recommendations for the plurality of different meal characteristics, adjust a dosage associated with one or more of the user-selectable icons of the plurality of user-selectable icons,” as has been 
Similar arguments have been presented for independent claims 29, 37, and 38 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 3, 5-6, 9-10, 30-36, and 30-43 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 29, and 38. However, as discussed above, Haider, in view of Booth, and further in view of Duke are considered to teach claims 1, 29, and 38, and consequently, claims 3, 5-6, 9-10, 30-36, and 30-43 are rejected.

Conclusion
14.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595.  The examiner can normally be reached on M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 

/ALVIN H TAN/Primary Examiner, Art Unit 2178